Mr. Justice Gordon
delivered the opinion of the court, January 4th 1875.
In confirming the auditor’s report, the court did not properly consider the proviso to the Act of April 9th 1872.
That act, in providing for the liens of- mechanics, laborers, &c., upon the property of the employer, especially provides that it “ shall not be so construed as to impair contracts existing, or liens of record vested, prior to its passage.” The contract between Canfield and Modes was made in 1871.
By its terms Canfield was to supply Modes with material and money with which to conduct the business of manufacturing glass, to the amount of seventy-five per cent, of the wares turned out; these, as they were manufactured, were either to be delivered to Canfield, or sold for his benefit; in other words, he was to have a lien upon the goods until his advancements were paid. This contract was perfectly good between the parties, though invalid as to execution-creditors, who might levy on the goods before they passed into Canfield’s possession. But mechanics and laborers do not, under the Act of 1872, occupy the position of execution-creditors. Their lien is dependent upon the act, and subject to its provisos. It, however, provides that such liens shall not impair contracts existing before its passage.
The money in court for distribution was raised from the wares *506which were to furnish Canfield’s security, and the amount so raised is insufficient, were it paid over to him, to meet the amount he advanced to manufacture those wares. Now treating the intervening executions as out of the case, it is clear that if we prefer the liens of these laborers, we impair Canfield’s contract just to the extent of the money it will take to satisfy them. The apparent difficulty is, that parties, not preferred by the Act of 1872, are thus let in upon the fund which they otherwise might.not reach. This, however, is Canfield’s misfortune. Were it not for these he would take the whole fund. We cannot see, therefore, that the laborers are at all prejudiced by this condition of affairs. We perceive no other error in the proceedings of the court below, and upon a redistribution of the fund, the only material alteration of the auditor’s report will be the omission therefrom of the $9926.80 awarded to the liens of clerks, mechanics and laborers.
The decree of the court is reversed, and it is ordered that the record be remitted, and redistribution be made of the fund in said court, also that the appellee pay the costs of this appeal.